Title: To George Washington from Major General Israel Putnam, 13 June 1777
From: Putnam, Israel
To: Washington, George



Dear Genl
Peeks Kill [N.Y.] 13th June 1777.

I have this Minute your Favour of 12th Inst. I had ordered Genl Parsons with his Brigade to White Plains, they were just paraded for March—and will cross the River Tomorrow on their Way to Middle Brook agreeable to your Orders—The other Divisions will march within three or four Days, what they will consist of you will Learn from the Return herewith sent you.
Accounts from Connecticut are flattering. Genl Parsons acquaints me that the Regimts are on an Average 600 R. & File I have sent urgent Orders for the whole to join the Army, they begin to arrive and are generally on the Move, except those in the small Pox—I have taken much Pains, but have not been able to learn the State of the Troops in the other N. England States—but shall immediately send an Express to Boston for that Purpose—the Troops that come in shall be disposed of as you direct without Loss of Time.
B: Genl Glover is not yet arrived but daily expected. Lt Col. Livingston marched this Day, on an Expedition to Bergen under the Direction of Genl Heard—I shall dispatch Orders by this Express, that he continue his March to M. Brook.
But 16 of Sheldon’s Horse have arrived and 4 of those rendered unfit for Service by a late Expedition—The Regimt are ordered on, and shall be forwarded as they arrive.
Exclusive the Brigdrs McDougall, Parsons and, Glover, there remain on this Side the River, Nixon, Geo. Clinton and Huntington—to be disposed as you shall direct.
I am not fully satisfied by your Letter, whether I am to bring up the Rear of the Detachments that march to join you, or remain with the Command at these Posts. I remain Sir with the greatest Esteem and Respect your mo. Obt hum: Servt

Israel Putnam

